                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-00534-KDB-DSC
 ERNEST KING,

                 Plaintiffs,

    v.                                                           ORDER

 AMAZON CORPORATION
 REGINA THOMAS,

                 Defendants.


         THIS MATTER is before the Court on pro se Plaintiff Ernest King’s Motion for an Order

Compelling Discovery (Doc. No. 55). In this action, Plaintiff seeks to impose copyright liability

on Defendants Amazon Corporation (“Amazon”) and Regina Thomas for publishing and

distributing Plaintiff’s book From Brooklyn to the Grave through CreateSpace, Amazon’s self-

publishing platform. Plaintiff alleges that Amazon and Thomas published his book without his

permission and are unlawfully keeping the profits.

         The Complaint in this action was filed on October 2, 2018 (Doc. No. 1). Prior to an answer

being filed, Plaintiff filed a Motion for Discovery, Interrogatories and Request for Production of

Documents, Request for Admission, and Request for Depositions Upon Written Questions (Doc.

Nos. 10, 11, 12, 13). Magistrate Judge Cayer denied the requests as pre-mature (Doc. No. 14).

Amazon and Defendant Thomas answered the Complaint on February 12, 2019 (Doc. No. 33) and

February 20, 2019 (Doc. No. 34), respectively. However, there has apparently been no progress in

discovery. King has not further served his discovery requests and Amazon and Thomas have not

responded to King’s initial requests.



                                                 1
       On July 1, 2019, Amazon filed a Motion for Summary Judgment (Doc. No. 50). Plaintiff

did not reply to Amazon’s summary judgment motion by the response deadline and the Court

issued a Roseboro Order on August 5, 2019 requiring him to respond or have the Court rule on the

motion without his response. On September 10, 2019, Plaintiff filed this motion in which he asks

the Court to deny Amazon’s summary judgment motion and order Defendants to answer nine

discovery requests prior to considering the motion.

       Plaintiff is proceeding pro se. As such, this Court will liberally construe the procedural

requirements of the Federal Rules of Civil Procedure to permit Plaintiff to pursue the merits of his

claims. See, e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be

liberally construed[.]”). Thus, while the Magistrate Judge’s initial denial of Plaintiff’s discovery

requests as premature was plainly correct, Plaintiff should be entitled to obtain discovery to the

extent it is relevant and appropriate (as discussed below).

       Accordingly, for good cause shown and in the interests of justice, the Court deems

Plaintiff’s discovery requests contained in his motion (Doc. No. 55) as having been re-served.

However, Plaintiff’s discovery requests are overbroad and must be limited to those within the

scope of permissible discovery under Rule 26. While the Court would generally allow the parties

to engage in consultation and discovery motion practice regarding the proper scope of Plaintiff’s

requests, for the sake of most efficiently moving this action forward, the Court will consider all

the requests as having been objected to and insisted upon by the parties. Considering Plaintiff’s

requests liberally, the Court finds that Plaintiff’s requests are proper to the extent they seek the

following:




                                                 2
1. Any and all non-privileged documents relating to the copyright and sales of From

Brooklyn to the Grave, including but not limited to Amazon’s publication of that book and

the dispute in this action;

2. Any and all records of communication between Amazon and Plaintiff or Amazon and

Regina Thomas regarding From Brooklyn to the Grave;

3. Any written agreements made between Amazon and Plaintiff or Amazon and Regina

Thomas regarding the selling of From Brooklyn to the Grave;

4. Any and all financial records reflecting sales, expenses, or any other financial details

relating to Plaintiff’s book From Brooklyn to the Grave;

5. Names of persons likely to have discoverable information relevant to Plaintiff’s claim

of copyright infringement; and

6. Any non-privileged documents relating to the copyright of From Brooklyn to the Grave.

NOW THEREFORE IT IS ORDERED THAT:

1. Plaintiff’s Motion for an Order Compelling Discovery is granted in part and denied

in part;

2. Amazon and Thomas are ordered to produce the above listed documents on or before

October 17, 2019, and give notice to the Court when the documents have been produced

(Defendants should not, however, file the documents being produced with the Court); and

3. Pursuant to Rule 56(d), the Court temporarily stays its consideration of Amazon’s

summary judgment motion. Plaintiff is hereby ordered to respond to Amazon’s summary

judgment motion within 30 days of production of the above listed documents from Amazon

and Thomas. If Plaintiff fails to respond in that time, the Court will proceed to consider

Amazon’s summary judgment motion in the absence of a response.



                                         3
SO ORDERED ADJUDGED AND DECREED.
                      Signed: September 17, 2019




                            4
